ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant insists that our original opinion herein is erroneous. It is in harmony with our own cases and with the great weight of authority generally. It is insisted that the opinion in Ex parte Jonischkies, 88 Texas *117Crim. Rep., 574, 227 S. W., 952, announces a correct rule, and should be followed, and other cases referred to in our original opinion herein, should be overruled. We pointed out in our original opinion that the real question with which the court was dealing in Jonischkies’ case was an ordinance held to be unconstitutional, and therefore, no sort of valid complaint could have been drawn under said ordinance. The opinion in the Jonischkies case is modified in so far as any general expression found therein may be out of harmony with the holding in our original opinion in the present case.
Appellant now insists that the statute under which he was prosecuted is vague and indefinite, and is therefore violative of article 6, P. C., which denounces as inoperative a penal statute which is so indefinitely framed or of such doubtful construction that it can not be understood. The article of the Penal Code under which appellant was prosecuted is set out in our original opinion. We discover no such defects therein as appellant claims to exist. The statute was upheld against a similar attack in Hughes v. State, 103 Texas Crim. Rep., 38, 279 S. W., 846.
The motion for rehearing is overruled.

Overruled.